                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             EVANSVILLE DIVISION

DAWN HARDIN and                                   )
HARRY HARDIN,                                     )
                                                  )
                            Plaintiffs,           )
                                                  )
                       v.                         )      3:18-cv-00052-RLY-MPB
                                                  )
FELDMAN & STERN, LLC,                             )
                                                  )
                            Defendant.            )

                                  DEFAULT JUDGMENT

       Plaintiffs filed the present action on March 19, 2018, alleging Defendant violated

various provisions of the Fair Debt Collection Practices Act (“FDCPA”) and the Indiana

Deceptive Consumer Sales Act (“IDCSA”). Although Defendant filed an Answer, it was

stricken by the court because it was filed by a non-attorney on behalf of the corporation.

On July 9, 2018, after the time to file a responsive pleading lapsed, Plaintiffs moved, and

the court granted, their motion for entry of default.

       Plaintiffs now move for default judgment. They seek statutory damages of the

maximum allowed under the FDCPA, $1,000 each, pursuant to 15 U.S.C.

§1692k(a)(2)(A), and statutory damages under the IDCSA of $500 each, pursuant to Ind.

Code § 24-5-0-0.5-4(a). They also seek $3,085.50 in attorney fees and costs pursuant to

15 U.S.C. § 1692k(a)(3) and Ind. Code § 24-5-0.5-4(a). The court, having reviewed

Plaintiffs’ motion, now finds it (Filing No. 14) should be GRANTED.




                                              1
       IT IS THEREFORE ORDERED that judgment by default is entered in favor of

Plaintiffs Dawn Hardin and Harry Hardin, and against Defendant, FELDMAN &

STERN, LLC, as follows:

       a. Statutory Damages                       $3,000.00

       b. Attorney Fees                           $2,600.50

       c. Costs                                   $485.00

Plaintiffs also request “judgment interest to be added per diem.” The court presumes this

is a request for prejudgment interest. Plaintiffs are ORDERED to file a motion relating

to that issue and to calculate the amount of interest sought within fifteen (15) days of the

date of this Order.



SO ORDERED this 3rd day of April 2019.




Distributed Electronically to Registered Counsel of Record.




                                              2
